DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in GB on 07/06/2017. It is noted, however, that applicant has not filed a certified copy of the GB 1710895.2 application as required by 37 CFR 1.55.
Response to Amendment
This office action is in response to the amendment filed 8/15/2022. Claims 1, 12, and 14 have been amended. Claims 13 and 17-19 have been cancelled. No new claims have been added. Therefore, claims 1-12, 14-16, and 20-23 are presently pending in this application with claims 14-16 withdrawn from consideration. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an inhaling assistance element in claims 10 and 11, an “element” being an effective placeholder, coupled with the function of inhaling assistance.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 12 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada et al, US 2010/0089394 in view of Wolf et al, US 5,518,002 in view of Mahadevan et al., US 2015/0283339, and in view of Krimsky, US 2013/0284165.  
Regarding claim 1, Sakurada discloses a portable (fully  capable of being transported, being an inhaler contained within housing 13) inhalator device (Figures 1 and 3, inhaler 1 as per Paragraph 26) comprising a housing (13 as per Paragraph 34) comprising a mouthpiece (14 apart from 17) for a user (recited in Paragraph 27), a gas conduit (17 as per Paragraph 37) coupled to the mouthpiece (as shown in Figure 3) and configured to guide inhaling and exhaling gas flow within the device (being an air flow path through the device), a sensor (recited in Paragraph 44, taken to include the spirometer of Paragraph 46, a subcomponent of measuring unit 2 as per Paragraph 41) configured to monitor the gas flow in the gas conduit (in fluid communication there-with) and to provide a pressure differential signal (being a pressure sensor as per Paragraph 44) for indicating inhalation (as per Paragraph 44) direction of the gas flow (the recited air flow),  a dispenser (ejection head 11 as per Paragraph 30) configured to dispense a drug to the gas conduit, at least one memory (storage units 6, 7, 8 communication unit 9 and processor 5) including computer program code (the recited pattern table) the at least one memory and the computer program code configured (as per Paragraph 28, 5 comparing lung function measurements and comparing with the table of 7) to, with the at least one processor (computing unit 5), cause the device to receive the pressure differential signal from the pressure sensor (as shown in Figure 1, 5 being operably connected to 2) determine dispense control information (types and particle diameters to be ejected, determined as per Paragraph 28, also amounts as shown in Figures 6-8) based on the pressure differential signal (as per Paragraphs 41 and 44), the dispense control information comprising at least one of the following  timing of dispense and amount of the drug to be dispensed (amount as shown in Figures 6-8, as per Paragraph 75) control the dispenser to dispense the drug to the gas conduit based on the dispense control information (as per Paragraphs 28 and 30). Sakurada discloses said sensor to be for indicating exhalation (expiration, as per Paragraph 46) direction of the gas flow (the recited air flow) through the gas conduit along with inhalation direction as detailed above however indication of exhalation (Paragraph 46) is performed by the spirometer of thus Sakurada does not disclosed whether the pressure differential signal specifically is for indicating exhalation direction of gas flow through the gas conduit. Sakurada does not disclose a detection sensor configured to monitor the gas flow in the gas conduit and to provide characteristics signal for indicating composition of the gas flow through the gas conduit.  Sakurada does not disclose a configuration of the program code to receive the characteristics signal from the detection sensor during exhaling; determine adjusted control information based on the characteristics signal; and adjust the dispenser to dispense the drug to the gas conduit based on the adjusted control information.
Wolf teaches a spirometer (Column 3, lines 11-15, particularly sensor array 240 in Figure 4 as per Column 6, lines 62-67) that is a differential pressure transducer (having pressure transducer 590 as per Column 9, lines 55-64) for use in breath monitoring including exhalation direction (as per the Abstract of Wolf).
Wolf is analogous by way of being from the field of respiratory monitoring by spirometer.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the spirometer of Sakurada to be a pressure transducing spirometer as taught by Wolf thus resulting in Sakurada wherein the sensor is configured to provide pressure differential signal for indicating both inhalation and exhalation direction of the gas flow through the gas conduit.  It would have been obvious to do so for the purpose of achieving a spirometer as called for by Sakurada that is advantageously compact and easy to keep clean (as per Column3, lines 11-20 of Wolf).
Mahadevan teaches a detection sensor (Figure 1, 18 as per Paragraph 30) configured to monitor the gas flow in a gas conduit of a portable inhaler (monitoring parameters of flow as per Paragraphs 30 and 31 in portable inhaler 10 as per Paragraphs 17 and 26) and to provide a characteristics signal  (the recited output signal of Paragraph 27) for indicating composition  (flow and oxygen concentration as per Paragraph 31) of the gas flow through the gas conduit (for the purpose, as per Paragraphs 28 and 58 of providing blended supplemental oxygen via port 17 and processor 58) and a configuration of program code (information at 24 as per Paragraphs 57 and 58 for performing steps of Figure 4)  to receive the characteristics signal from the detection sensor controlling based on the signal as per Paragraph 53) during exhaling (as per Paragraph 42); determine adjusted control information based on the characteristics signal (generating output signals conveying information of gas parameters of the pressurized flow by the one or more sensors,  selectively controlling a flow including medicament) as per Paragraph 7); and adjust the dispenser to dispense the drug to the gas conduit based on the adjusted control information (controlling to release medicament as per Paragraph 7).
 Mahadevan is analogous by way of being from the field of metered dose inhalers with controllers.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify Sakurada to comprise the supplemental oxygen source and the detection sensor of  Mahadevan in communication with the processor of Sakurada and to modify program code of Sakurada to include the configuration of Mahadevan to receive the characteristics signal from the detection sensor during exhaling; determine adjusted control information based on the characteristics signal; and adjust the dispenser to dispense the drug to the gas conduit based on the adjusted control information.  It would have been obvious to do so for the purpose, as taught by Mahadevan in Paragraph 6 of providing controlled oxygen and medicament for recovery from dyspnea.
The now modified device of Sakurada does not disclose the detection sensor is configured to detect the composition of the exhaled gas flow.
	Kimbly teaches a system for providing aerosolized solution comprising a detection sensor configured to detect the composition of the exhaled gas flow (parameters detected by sensors 54 include gas concentrations as well as other components of the exhaled gas; see para. 0044).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detection sensor of Kimbly to detect the composition of the exhaled gas flow as taught by Kimbly in order to provide a feedback signal to the controller to regulate at least one treatment parameter (see para. 0046 of Kimbly).

Regarding claim 2, the at least one memory and the computer program code of Sakurada are further configured (by way of determining inhalation as per Paragraph 44 of Sakurada) to, with the at least one processor, cause the device to: determine negative values for the pressure differential signal (the recited drop in pressure) of the gas flow through the gas conduit.
Regarding claim 3, the at least one memory and the computer program code of Sakurada are further configured (by way of determining inhalation as per Paragraph 44) of Sakurada to, with the at least one processor, cause the device to determine negative values (the recited drop in pressure) for the pressure differential signal for indicating inhalation of the gas flow through the gas conduit (the recited determined inhalation).
Regarding claim 4, the at least one memory and the computer program code of Sakurada are further configured (determining PEF as per Paragraph 46 of Sakurada) to, with the at least one processor, cause the device to determine peak expiratory flow (PEF) information based on positive values of the pressure differential signal (those corresponding to positive pressure due to expiratory flow, as necessitated by negative pressure being correlated to inspiratory flow as per Paragraph 44).
Regarding claim 5, said device of Sakurada further comprises a drug container (cartridge 10 apart from head 11 as shown in Figures 42 and 4, as per Paragraph 30 of Sakurada), wherein the drug container is operationally connected to the dispenser (connected to 11 for ejecting medicine as recited) for conveying the drug between the drug container and the dispenser.
Regarding claim 6, said device of Sakurada further comprises a plurality of drug containers (a plurality of units of 10 as shown in Figure 4 as per Paragraph 37 of Sakurada), wherein the drug containers are operationally the dispenser (connected to 11 for ejecting medicine as recited) for conveying the drug between the drug container and the dispenser.
Regarding claim 7, the at least one memory and the computer program code of Sakurada are further configured to, with the at least one processor, cause the device to store user history information (the processing storing the measurements of the disease severity and diseased region, the medication content, and the number of administrations as per Paragraph 44 of Sakurada) comprising at least one of the following: the dispense control information, the characteristics signal or characteristics information defined based on the  characteristics signal, and the adjusted control information (comprising the adjusted control information, bases on said content and number of administrations).
Regarding claim 8, the at least one memory and the computer program code of Sakurada are further configured to, with the at least one processor, cause the device to store device history information (storing the measurements of the disease severity and diseased region, the medication content, and the number of administrations as per Paragraph 46 of Sakurada) comprising at least one of the following: information on amount of the drug dispensed (comprising the adjusted control information, bases on said content and number of administrations) and information on amount of the drug remaining (as in the modified Sakurada as detailed regarding claim 1).
Regarding claims 10 and 11, Sakurada does not disclose an inhaling assistance element, wherein the inhaling assistance element is configured to generate additional inhaling gas flow to the gas conduit, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the device to: determine inhaling assistance control information based on the pressure differential signal, the inhaling assistance control information comprising at least one of the following: timing of inhaling assistance; and amount of the inhaling assistance; and control the inhaling assistance element to generate additional inhaling gas flow to the gas conduit based on the inhaling assistance control information.
Mahadevan teaches an inhaling assistance element (17 of Mahadevan as per Paragraph 28), wherein the inhaling assistance element is configured to generate additional inhaling gas flow to the gas conduit (blended gas as recited in Mahadevan), and the computer program code ( that of 24) are further configured to, with at least one  processor (20 in Mahadevan, analogous to 5 of Sakurada by way of being a processor of an inhaler), cause the device to determine inhaling assistance control information based on the pressure differential signal (as per Paragraph 30 of Mahadevan), the inhaling assistance control information comprising at least one of the following: amount of the inhaling assistance (oxygen concentration as per paragraph 31 of Mahadevan). 
Mahadevan is analogous by way of being from the field of metered dose inhalers with controllers.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify Sakurada to comprise the supplemental oxygen source of  Mahadevan and to modify program code of Sakurada to include the configuration of Mahadevan to, with the processor of Sakurada, receive the characteristics signal from the detection sensor (that of Mahadevan as detailed regarding claim 1 above) during exhaling; determine inhaling assistance control information control information based on the pressure differential signal the inhaling assistance control information comprising at least one of the following: amount of the inhaling assistance.  It would have been obvious to do so for the purpose, as taught by Mahadevan in Paragraph 6 of providing controlled oxygen for recovery from dyspnea.

Regarding claim 12, Sakurada discloses a computer executable program code (that performing the steps of Figures 5-5B, as per Paragraph 40, as stored on computing unit 5, and storage units 6-8 as per Paragraph 26) stored in a memory (computing unit 5, and storage units 6-8 as per Paragraph 26)  configured to control a portable (fully  capable of being transported, being an inhaler contained within housing 13) inhalator device (Figures 1 and 3, inhaler 1 as per Paragraph 26) comprising a processor (computing unit 5) a housing (13 as per Paragraph 34) comprising a mouthpiece (14 apart from 17) for a user (recited in paragraph 27), a gas conduit (167 as per Paragraph 37) coupled to the mouthpiece (as shown in Figure 3) and configured to guide inhaling and exhaling gas flow within the device (being an air flow path through the device), a pressure sensor (recited in Paragraph 44, taken to include the spirometer of Paragraph 46, a subcomponent of measuring unit 2 as per Paragraph 41) configured  to monitor the gas flow in the gas conduit (in fluid communication there-with) and to provide a pressure differential signal (being a pressure sensor as per Paragraph 44) for indicating inhalation (as per Paragraph 44) direction of the gas flow (the recited air flow) through the gas conduit, a dispenser (ejection head 11 as per Paragraph 30) configured to dispense a drug to the gas conduit, when the computer executable program code is executed by the processor (5), to: receive the pressure differential signal from the pressure sensor (as shown in Figure 1, 5 being operably connected to 2); determine dispense control information (types and particle diameters to be ejected, determined as per Paragraph 28, also amounts as shown in Figures 6-8) based on the pressure differential signal  (as per Paragraphs 41 and 44), the dispense control information comprising at least one of the following: timing of dispense; and amount of the drug to be dispensed (amount as shown in Figures 6-8, as per Paragraph 75); control the dispenser to dispense the drug to the gas conduit based on the dispense control information (as per Paragraphs 28 and 30).  Sakurada discloses said sensor to be for indicating exhalation (expiration, as per Paragraph 46) direction of the gas flow (the recited air flow) through the gas conduit along with inhalation direction as detailed above however indication of exhalation (Paragraph 46) is performed by the spirometer of thus Sakurada does not disclosed whether the pressure differential signal specifically is for indicating exhalation direction of gas flow through the gas conduit.   Sakurada does not disclose a configuration of the program code to receive the characteristics signal from the detection sensor during exhaling; determine adjusted control information based on the characteristics signal; and adjust the dispenser to dispense the drug to the gas conduit based on the adjusted control information.
Wolf teaches a spirometer (Column 3, lines 11-15, particularly sensor array 240 in Figure 4 as per Column 6, lines 62-67) that is a differential pressure transducer (having pressure transducer 590 as per Column 9, lines 55-64) for use in breath monitoring including exhalation direction (as per the Abstract of Wolf).
Wolf is analogous by way of being from the field of respiratory monitoring by spirometer.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the spirometer of Sakurada to be a pressure transducing spirometer as taught by Wolf thus resulting in Sakurada wherein the sensor is configured to provide pressure differential signal for indicating both inhalation and exhalation direction of the gas flow through the gas conduit.  It would have been obvious to do so for the purpose of achieving a spirometer as called for by Sakurada that is advantageously compact and easy to keep clean (as per Column3, lines 11-20 of Wolf).
Mahadevan teaches a detection sensor Figure 1, 18 as per Paragraph 30) configured to monitor the gas flow in a gas conduit of a portable inhaler (monitoring parameters of flow as per Paragraphs 30 and 31 in portable inhaler 10 as per Paragraphs 17 and 26) and to provide a characteristics signal  (the recited output signal of Paragraph 27) for indicating non-drug composition  (flow and oxygen concentration as per Paragraph 31) of the gas flow through the gas conduit (for the purpose, as per Paragraphs 28 and 58 of providing blended supplemental oxygen via port 17 and processor 58) and a configuration of program code (information at 24 as per Paragraphs 57 and 58 for performing steps of Figure 4)  to receive the characteristics signal from the detection sensor controlling based on the signal as per Paragraph 53) during exhaling (as per Paragraph 42); determine adjusted control information based on the characteristics signal (generating output signals conveying information of gas parameters of the pressurized flow by the one or more sensors,  selectively controlling a flow including medicament) as per Paragraph 7); and adjust the dispenser to dispense the drug to the gas conduit based on the adjusted control information (controlling to release medicament as per Paragraph 7).
 Mahadevan is analogous by way of being from the field of metered dose inhalers with controllers.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify Sakurada to comprise the detection sensor of  Mahadevan in communication with the processor of Sakurada and to modify program code of Sakurada to include the configuration of Mahadevan to receive the characteristics signal from the detection sensor during exhaling; determine adjusted control information based on the characteristics signal; and adjust the dispenser to dispense the drug to the gas conduit based on the adjusted control information.  It would have been obvious to do so for the purpose, as taught by Mahadevan in Paragraph 6 of providing medicament for recovery from dyspnea.
The now modified device of Sakurada does not disclose the detection sensor is configured to detect the composition of the exhaled gas flow.
	Kimbly teaches a system for providing aerosolized solution comprising a detection sensor configured to detect the composition of the exhaled gas flow (parameters detected by sensors 54 include gas concentrations as well as other components of the exhaled gas; see para. 0044).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detection sensor of Kimbly to detect the composition of the exhaled gas flow as taught by Kimbly in order to provide a feedback signal to the controller to regulate at least one treatment parameter (see para. 0046 of Kimbly).

Regarding claim 22, said device further comprises a data connection (Figure 1, communication unit 9 as per Paragraph 29 of Sakurada) to a server apparatus, wherein the portable inhalator device is configured to send data representing the pressure and detection signals over the data connection to the server apparatus (types and amounts of medicine thus representing the pressure and detection signals in the modified Sakurada as detailed regarding claim 1).
Regarding claim 23 instructions and orders for medication are dynamically adjusted (obtaining the consent of the doctor when the medication content is to change as per Paragraph 29 of Sakurada) and updated based on the data sent by the portable inhalator device (Paragraph 29).
Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada et al, US 2010/0089394 in view of Wolf et al, US 5,518,002 in view of Mahadevan et al., US 2015/0283339.
Regarding claim 20, Sakurada discloses a portable (fully  capable of being transported, being an inhaler contained within housing 13) inhalator device (Figures 1 and 3, inhaler 1 as per Paragraph 26) comprising a housing (13 as per Paragraph 34) comprising a mouthpiece (14 apart from 17) for a user (recited in paragraph 27), a gas conduit (167 as per Paragraph 37) coupled to the mouthpiece (as shown in Figure 3) and configured to guide inhaling and exhaling gas flow within the device (being an air flow path through the device), a pressure sensor (recited in Paragraph 44, taken to include the spirometer of Paragraph 46, a subcomponent of measuring unit 2 as per Paragraph 41) configured to monitor the gas flow in the gas conduit (in fluid communication there-with) and to provide a pressure differential signal (being a pressure sensor as per Paragraph 44) for indicating inhalation (as per Paragraph 44) direction of the gas flow (the recited air flow) through the gas conduit,   a dispenser (ejection head 11 as per Paragraph 30) configured to dispense a drug to the gas conduit, at least one memory (storage units 6, 7, 8 communication unit 9 and processor 5) including computer program code (the recited pattern table) the at least one memory and the computer program code configured (as per Paragraph 28, 5 comparing lung function measurements and comparing with the table of 7) to, with the at least one processor (computing unit 5), cause the device to receive the pressure differential signal from the pressure sensor (as shown in Figure 1, 5 being operably connected to 2) determine dispense control information (types and particle diameters to be ejected, determined as per Paragraph 28, also amounts as shown in Figures 6-8) based on the pressure differential signal (as per Paragraphs 41 and 44), the dispense control information comprising at least one of the following  timing of dispense and amount of the drug to be dispensed (amount as shown in Figures 6-8, as per Paragraph 75) control the dispenser to dispense the drug to the gas conduit based on the dispense control information (as per Paragraphs 28 and 30).  Sakurada discloses said sensor to be for indicating exhalation (expiration, as per Paragraph 46) direction of the gas flow (the recited air flow) through the gas conduit along with inhalation direction as detailed above however indication of exhalation (Paragraph 46) is performed by the spirometer of thus Sakurada does not disclosed whether the pressure differential signal specifically is for indicating exhalation direction of gas flow through the gas conduit.   Sakurada does not disclose a detection sensor configured to monitor the gas flow in the gas conduit and to provide characteristics signal for diagnosing a disease, impurities or infection within a body system of the patient.  Sakurada does not disclose a configuration of the program code to receive the characteristics signal from the detection sensor during exhaling; determine adjusted control information based on the characteristics signal; and adjust the dispenser to dispense the drug to the gas conduit based on the adjusted control information.
Wolf teaches a spirometer (Column 3, lines 11-15, particularly sensor array 240 in Figure 4 as per Column 6, lines 62-67) that is a differential pressure transducer (having pressure transducer 590 as per Column 9, lines 55-64) for use in breath monitoring including exhalation direction (as per the Abstract of Wolf).
Wolf is analogous by way of being from the field of respiratory monitoring by spirometer.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the spirometer of Sakurada to be a pressure transducing spirometer as taught by Wolf thus resulting in Sakurada wherein the sensor is configured to provide pressure differential signal for indicating both inhalation and exhalation direction of the gas flow through the gas conduit.  It would have been obvious to do so for the purpose of achieving a spirometer as called for by Sakurada that is advantageously compact and easy to keep clean (as per Column3, lines 11-20 of Wolf).
Mahadevan teaches a detection sensor Figure 1, 18 as per Paragraph 30) configured to monitor the gas flow in a gas conduit of a portable inhaler (monitoring parameters of flow as per Paragraphs 30 and 31 in portable inhaler 10 as per Paragraphs 17 and 26) and to provide a characteristics signal  (the recited output signal of Paragraph 27) to provide characteristics signal for diagnosing a disease, impurities or infection within a body system of the patient (type and/or severity of dyspnea as per Paragraph 31) of the gas flow through the gas conduit (for the purpose, as per Paragraphs 28 and 58 of providing blended supplemental oxygen via port 17 and processor 58) and a configuration of program code (information at 24 as per Paragraphs 57 and 58 for performing steps of Figure 4)  to receive the characteristics signal from the detection sensor controlling based on the signal (as per Paragraph 53) during exhaling (as per Paragraph 42); determine adjusted control information based on the characteristics signal (generating output signals conveying information of gas parameters of the pressurized flow by the one or more sensors,  selectively controlling a flow including medicament) as per Paragraph 7); and adjust the dispenser to dispense the drug to the gas conduit based on the adjusted control information (controlling to release medicament as per Paragraph 7).
 Mahadevan is analogous by way of being from the field of metered dose inhalers with controllers.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify Sakurada to comprise the detection sensor of  Mahadevan in communication with the processor of Sakurada and to modify program code of Sakurada to include the configuration of Mahadevan to receive the characteristics signal from the detection sensor during exhaling; determine adjusted control information based on the characteristics signal; and adjust the dispenser to dispense the drug to the gas conduit based on the adjusted control information.  It would have been obvious to do so for the purpose, as taught by Mahadevan in Paragraph 6 of providing medicament for recovery from dyspnea.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada, Mahadevan and Wolf as applied to claim 8 above in further view of Denyer et al., US 2009/0025718
Regarding claim 9, the at least one memory and the computer program code of Sakurada are further configured to, with the at least one processor, cause the device to receive container  information comprising information (7 having a medication pattern table as per Paragraph 26 of Sakurada) on amount of drug within the drug container (as in the modified Sakurada in view of Denyer as detailed regarding claim 1 above) However Sakurada does not disclose a configuration to  determine amount of remaining drug within the drug container based on the container information and the device history information (as in the modified Sakurada in view of Denyer as detailed regarding claim 1 above).
Denyer teaches a detection sensor (the concentration and pressure  sensors of Paragraphs 27 and  57) configured to monitor the gas flow in a gas conduit of a portable inhaler (being provided to delivery device 100 and for measuring aerosolized medication concentration in a mouthpiece) and to provide a characteristics signal  (the output of said sensor provided to controller 230) for indicating composition  (by way of the recited concentration of aerosolized medication) of the gas flow through the gas conduit for the purpose, as per Paragraph 57 of estimating remaining drug amount) and a configuration of program code (instructions as per Paragraph 25)  to receive the characteristics signal from the detection sensor (as per Paragraphs 32 and  57 of estimating remaining drug amount) during exhaling (exhalation duration being determined as per Paragraph 29 thus necessitating signal receipt during exhalation)
Denyer is analogous by way of being from the field of metered dose inhalers with controllers.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify Sakurada to comprise the detection sensor of Denyer in communication with the processor of Sakurada and to modify program code of Sakurada to include the configuration of Denyer to receive the characteristics signal from the detection sensor during exhaling; determine amount of remaining drug such as in the modified Sakurada would be based on container information and device history information (cumulative amount of drug dispensed).  It would have been obvious to do so for the purpose, as taught by Denyer in Paragraph 57 of allowing monitoring of delivered liquid drug amount and estimating remaining liquid.

Regarding claim 22, the modified Sakurada by way of the conduit having 17 as shown in Figure 1 of Sakurada comprises a second gas conduit.  The modified Sakurada does not disclose at least one other pressure sensor configured to provide a pressure differential signal indicating flow through the second gas conduit; at least one other detection sensor configured to provide a signal indicating a composition of the gas flow through the second gas conduit, wherein the second gas conduit is configured to measure diagnostics information of a fluid within the second gas conduit based on diagnostics information received and generated from the signals of at least one of the other pressure or detection sensors.
Denyer teaches a detection sensor (the concentration and pressure  sensors of Paragraphs 27 and  57) configured to monitor the gas flow in a gas conduit of a portable inhaler (being provided to delivery device 100 and for measuring aerosolized medication concentration) and to provide a pressure differential signal  (the output of said sensor provided to controller 230 including pressure as per Paragraph 27)through a medicament conduit  (by way of the recited concentration of aerosolized medication) configured to measure diagnostics information of a fluid within the second gas conduit (as per Paragraph 57 of estimating remaining drug amount) and a configuration of program code (instructions as per Paragraph 25)  to receive the characteristics signal from the detection sensor (as per Paragraphs 32 and  57 of estimating remaining drug amount) during exhaling (exhalation duration being determined as per Paragraph 29 thus necessitating signal receipt during exhalation).
Denyer is analogous by way of being from the field of metered dose inhalers with controllers.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify Sakurada to comprise the at least one other pressure sensor configured to provide a pressure differential signal indicating flow through the second gas conduit; at least one other detection sensor configured to provide a signal indicating a composition of the gas flow through the second gas conduit, wherein the second gas conduit is configured to measure diagnostics information of a fluid within the second gas conduit such as would be based on diagnostics information received and generated from the signals of at least one of the other pressure or detection sensors (dispensing being based on the sensors of the modified Sakurada as detailed regarding claim 1 above).  It would have been obvious to do so for the purpose, as taught by Denyer in Paragraph 57 of allowing monitoring of delivered liquid drug amount and estimating remaining liquid and for the purpose as taught in paragraph 46 of Denyer of aiding therapists in assessing diagnostics of a patient's treatment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues in the Remarks filed 8/15/2022  on pages 12 regarding claim 20 that the Mahadevan reference does not have anything related to a composition of gas flow for diagnosing a disease, impurities or infection within the body system of the patient. However, paragraph 0031 of Mahadevan clearly teaches that the sensors 18 are able to determine the composition of the of gases within the gas flow (see para. 0030) and that the breathing parameters are used to determine quantification of the level or type of dysnea (para. 0031). Therefore, the rejection to claims 20 still stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/Primary Examiner, Art Unit 3619